United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3477
                         ___________________________

                                  Michael G. Wells

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              United States of America

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                  for the Western District of Missouri - St. Joseph
                                  ____________

                              Submitted: June 17, 2014
                                Filed: June 23, 2014
                                   [Unpublished]
                                   ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Michael G. Wells appeals the district court’s1 dismissal, for lack of subject
matter jurisdiction, of his claim for reimbursement from Medicare for medical services
provided. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       The district court lacked subject matter jurisdiction because Wells failed to
pursue administrative remedies available to him in 2005 when he discovered the
intermediary’s failure to pay. See 42 U.S.C. §§ 405(g), (h), 1395ii; Heckler v. Ringer,
466 U.S. 602, 614-15 (1984) (third sentence of § 405(h), made applicable to Medicare
Act by § 1395ii, provides that § 405(g), to exclusion of 28 U.S.C. § 1331, is sole
avenue for judicial review for all claims arising under Medicare Act); In Home Health,
Inc. v. Shalala, 272 F.3d 554, 559 (8th Cir. 2001) (standard of review). In 2005,
Wells’s administrative remedies included the rights to request review of or a hearing
on the intermediary’s initial determination, seek an extension of time to request such
review or hearing, or request that the intermediary reopen its initial determination
(which, depending on the type of initial determination, can be made up to 4 years later
if good cause is shown). See 42 C.F.R. § 405.801-.877, .1801-.1889 (Oct. 1, 2004
ed.); 42 C.F.R. § 405.940-.1140 (Oct. 1, 2005 ed.). Wells did not allege that he had
pursued any steps in the administrative process, or that he had otherwise submitted to
the Secretary of Health and Human Services the claim for payment that he asserts in
this lawsuit. See Mathews v. Eldridge, 424 U.S. 319, 328-29 (1976) (section 405(g)
includes nonwaivable jurisdictional requirement that plaintiff present claim to
Secretary, which is essential and distinct precondition for § 405(g) jurisdiction). The
district court did not abuse its discretion by ruling on the issue without first holding
a hearing because Wells had the opportunity to submit evidence in support of
jurisdiction and did not request a hearing. See Fed. R. Civ. P. 78(b); Sunseri v. Macro
Cellular Partners, 412 F.3d 1247, 1250-51 (11th Cir. 2005) (it is not abuse of
discretion to decide motion to dismiss for lack of subject matter jurisdiction on basis
of affidavits and other documents when neither party makes timely and unequivocal
request for evidentiary hearing); Berrios v. Dep’t of Army, 884 F.2d 28, 33 (1st Cir.
1989).

      The judgment is affirmed.
                      ______________________________




                                          -2-